Citation Nr: 1136424	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to March 1980, and from January 1991 to July 1991.  The Veteran also had service with the Rhode Island National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD.

In March 2011, the Veteran testified at a Board hearing by videoconference before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

The Board notes that the Veteran's claim of entitlement to service connection for PTSD was previously denied by the RO in October 2004.  Although notified of the denial in a letter dated the same month, the Veteran did not appeal.  However, subsequent to this rating decision, additional pertinent service treatment records were associated with the claims folder.  As these records were not part of the claims file at the time of the October 2004 denial, the Veteran's claim of entitlement to service connection for PTSD will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2011).  As such, the issue has been recharacterized on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

Here, the Veteran has a long-standing diagnosis of PTSD, based on childhood physical and sexual abuse.  The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy.  Notably, the Veteran's DD Form 214 does not indicate he received any combat-related awards or medals, such as the Combat Infantry Badge.

The Veteran asserts, however, that his experiences in the Gulf War caused, or alternatively, contributed to his PTSD.  In an August 2007 VA treatment record, the Veteran identified stressors while serving as a military policeman in Saudi Arabia.  One stressor included "fearing that his own life may be in jeopardy."  The Board notes that the other claimed stressors have been determined by the RO to be too vague to be corroborated.  Multiple attempts to elicit further details regarding these stressors have been accomplished.  However, the Veteran has not offered any verifiable details.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the assertions and evidence noted above, the Board finds that a medical examination and opinion by a VA psychologist or psychiatrist would be helpful in resolving the claim for service connection for PTSD.

Considering the Veteran's statements in his treatment records that he is uncomfortable sharing details of PTSD related to his childhood trauma with men, the Board requests, to the extent possible, that the Veteran's examination be performed with a woman.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA Medical Center in Providence, Rhode Island.

2.  Arrange for the Veteran to undergo VA psychological examination.  The claims file, to include a complete copy of the REMAND, should be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If scheduling allows, the Veteran's examination should be performed by a woman.

The examiner must confirm that the claimed stressor of fearing that the Veteran's life may be in jeopardy while serving in the Gulf War is adequate to support a diagnosis of PTSD; that this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to this claimed stressor.  In determining whether the Veteran's symptoms are related to the claimed stressor, the examiner should discuss the Veteran's prior history of PTSD related to his childhood abuse, and whether the claimed stressor (specifically, of fearing that his life may be in jeopardy while serving in Saudi Arabia) contributes to his current symptoms.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

